16‐4102‐cv 
     Miller v. City of Bridgeport Police Dep’t, et al. 
                                                                                               
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 
                                                  
                                         SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  21st  day  of  December,  two  thousand 
 4   seventeen. 
 5    
 6         PRESENT:  GERARD E. LYNCH, 
 7                          RAYMOND J. LOHIER, JR., 
 8                                  Circuit Judges, 
 9                          CHRISTINA REISS, 
10                                  Chief District Judge.* 
11         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12         JOSEPHINE SMALLS MILLER, 
13    
14                                  Plaintiff‐Appellant, 
15    
16                   v.                                                         No. 16‐4102‐cv 
17                                                                             
18         CITY OF BRIDGEPORT POLICE 


     * Chief Judge Christina Reiss, of the United States District Court for the District of 
     Vermont, sitting by designation. 
 1          DEPARTMENT, MARK ANASTASI, 
 2          RUSSELL LISKOV, 
 3    
 4                           Defendants‐Appellees. 
 5          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 6          FOR APPELLANT:                                            JOSEPHINE S. MILLER, pro se, 
 7                                                                    Danbury, CT. 
 8    
 9          FOR APPELLEES:                                       JOHN P. BOHANNON, JR., 
10                                                               Bridgeport, CT. 
11           
12          Appeal from a judgment of the United States District Court for the District 

13   of Connecticut (Jeffrey Alker Meyer, Judge). 

14          UPON  DUE CONSIDERATION,  IT  IS  HEREBY ORDERED,  ADJUDGED, 

15   AND DECREED that the judgment of the District Court is AFFIRMED.   

16          Josephine Miller, an attorney proceeding pro se,1  appeals from a judgment 

17   of  the  District  Court  (Meyer,  J.)  dismissing  her  complaint,  filed  in  May  2014, 

18   against  the  City  of  Bridgeport  Police  Department  and  two  city  attorneys.    We 

19   assume the parties’ familiarity with the facts and record of the prior proceedings, 

20   to which we refer only as necessary to explain our decision to affirm. 

21          We review de novo a district court’s dismissal of a complaint pursuant to 


     1  As an attorney, Miller is not entitled to the liberal construction of pleadings that is 
     ordinarily afforded to pro se litigants.    See Tracy v. Freshwater, 623 F.3d 90, 102 (2d Cir. 
     2010). 

                                                     2
 1   Federal  Rule  of  Civil  Procedure  12(b)(6).    Chambers  v.  Time  Warner,  Inc.,  282 

 2   F.3d 147, 152 (2d Cir. 2002).    We affirm substantially for the reasons stated by the 

 3   District  Court  in  its  May  31,  2016  decision.    Specifically,  a  three‐year  statute  of 

 4   limitations applies to Miller’s federal claims.    See Holt v. KMI‐Continental, Inc., 

 5   95 F.3d 123, 131 (2d Cir. 1996).    Those claims accrued in October 2010, when the 

 6   City of Bridgeport (the “City”) informed Miller by letter that it would not appoint 

 7   her  to  represent  City  employees  or  reimburse  her  for  such  representation.    See 

 8   Pearl v. City of Long Beach, 296 F.3d 76, 80 (2d Cir. 2002).    Miller did not timely 

 9   file this action by October 2013.     

10          Even  assuming,  as  Miller  argues,  that  a  four‐year  statute  of  limitations 

11   applies  to  her  §  1981  claims  for  interference  with  her  relationships  with  clients, 

12   see  Jones  v.  R.R.  Donnelley  &  Sons  Co.,  541  U.S.  369,  382–83  (2004),  or  that  the 

13   City’s  refusal  to  pay  her  2013  invoice  was  a  discrete  act  that  restarted  the 

14   limitations period for her § 1981 claim, see Connolly v. McCall, 254 F.3d 36, 41–42 

15   (2d  Cir.  2001),  Miller  has  not  stated  a  plausible  claim  for  relief.    Miller  has  not 

16   alleged,  as  she  must,  that  she  “has  or  would  have  rights  under  [an]  existing  or 

17   proposed  contractual  relationship”  with  the  City.    Domino’s  Pizza,  Inc.  v. 



                                                     3
 1   McDonald,  546  U.S.  470,  476  (2006).    She  did  not  contract  with  the  City  to 

 2   perform  legal  services  for  its  employees,  nor  does  Connecticut  State  law 

 3   automatically  entitle  her  to  payment  for  those  services.    See  Conn.  Gen.  Stat. 

 4   § 7‐101a.    Miller  has  also  failed  to  plausibly  allege  that  the  City’s  refusal  to 

 5   appoint  or  pay  her  was  “racially  motivated.”    Domino’s  Pizza,  546  U.S.  at  480.   

 6   Miller’s  complaint  itself  alleges  a  race‐neutral  reason  for  the  City’s  actions:  her 

 7   representation of other plaintiffs against the City would have created a conflict of 

 8   interest.    See  Yusuf  v.  Vassar  Coll.,  35  F.3d  709,  714  (2d  Cir.  1994).    Her  bare 

 9   allegation  that  the  City  appointed  a  white  attorney  to  represent  her  client  is 

10   insufficient to establish discriminatory intent.    Miller has not shown that she and 

11   the  white  attorney  are  “similarly  situated  in  all  material  respects,”  Littlejohn  v. 

12   City  of  N.Y.,  795  F.3d  297,  312  (2d  Cir.  2015),  especially  because  she  does  not 

13   allege  in  her  complaint  that  the  white  attorney  had  also  represented  City 

14   employees in actions against the City.     

15          We have considered Miller’s remaining arguments and conclude that they 

16   are without merit.    Accordingly, we AFFIRM the judgment of the District Court. 

17                                               FOR THE COURT:   
18                                               Catherine O=Hagan Wolfe, Clerk of Court   


                                                    4